PER CURIAM.
ON MOTION TO DISMISS
The appellee having confessed error by virtue- of her motion to dismiss, the order appealed from dated June 13,1977 is hereby reversed and this cause is remanded to the trial court for further proceedings.
The appellant’s motion for attorneys’ fees and the motion to tax costs are granted and the determination- of attorneys’ fees and costs shall be determined by the trial court upon proper motion and hearing.
GRANTED.
ALDERMAN, C. J., and DOWNEY and ANSTEAD, JJ., concur.